            Case 5:14-cv-00665-F Document 396 Filed 03/23/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA


 RICHARD GLOSSIP, et al.,                   )
                                            )
         Plaintiffs,                        )
                                            )
 -vs-                                       )     Case No. CIV-14-0665-F
                                            )
 RANDY CHANDLER, et al.,                    )
                                            )
         Defendants.                        )

                                       ORDER

        Defendants are DIRECTED to file a notice with the court within ten days of
the date of this order indicating what, if any, provisions can reasonably be made to
facilitate the participation of pro se plaintiff Wade Lay in the trial of this action by
video teleconference.
        IT IS SO ORDERED this 23rd day of March, 2021.




14-0665p092.docx
